THE THIRTEENTH COURT OF APPEALS

                                     13-17-00409-CV


                 Rev 2 Properties, Inc. D/B/A Luster Industrial Services
                                           v.
                          Skip's Restaurant Equipment, Inc.


                                  On Appeal from the
                  County Court at Law No 2 of Victoria County, Texas
                            Trial Cause No. CIV-2-16666


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Rev 2 Properties, Inc. D/B/A Luster Industrial Services.

      We further order this decision certified below for observance.

December 27, 2018